Citation Nr: 1761008	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-05 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for adjustment disorder.

5.  Entitlement to service connection for schizoaffective disorder.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to July 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The issue of entitlement non-service connected pension is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

On February 17, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for hypertension, depression, PTSD, adjustment disorder, schizoaffective disorder, and erectile dysfunction was requested.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for hypertension by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal for service connection for depression by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal for service connection for PTSD by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of an appeal for service connection for adjustment disorder by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of an appeal for service connection for schizoaffective disorder by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of an appeal for service connection for erectile dysfunction by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which does not allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2017).  

At the February 2017 hearing, the Veteran withdrew the claims for service connection for hypertension, depression, PTSD, adjustment disorder, schizoaffective disorder, and erectile dysfunction.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning service connection for hypertension, depression, PTSD, adjustment disorder, schizoaffective disorder, and erectile dysfunction and those appeals are dismissed.


ORDER

The appeal for service connection for hypertension is dismissed.

The appeal for service connection for depression is dismissed.

The appeal for service connection for posttraumatic stress disorder is dismissed.

The appeal for service connection for adjustment disorder is dismissed.

The appeal for service connection for schizoaffective disorder is dismissed.

The appeal for service connection for erectile dysfunction is dismissed.


REMAND

VA nonservice-connected disability pension benefits are payable to a veteran under certain circumstances when the veteran has requisite active wartime service.  38 U.S.C. § 1521 (2012); 38 C.F.R. § 3.3 (2017).

A Veteran meets the service requirements with active service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521(j) (2012); 38 C.F.R. § 3.3(a)(3) (2017).

The Veteran had active service from May 6, 1975, to July 20, 1978.  The period of war for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975, inclusive.  38 C.F.R. § 3.2(f) (2017). Thus, the Veteran served for a period of 90 consecutive days or more and that period began during a period of war as defined by regulation.

In addition to meeting the service requirements, improved nonservice-connected pension is available to a Veteran if:  the Veteran is permanently and totally disabled, provided that the condition was not the result of the Veteran's willful misconduct, or the Veteran is a patient in a nursing home receiving skilled nursing, or the Veteran is receiving Social Security disability benefits; and the Veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C. § 1521 (2012); 38 C.F.R. §§ 3.2, 3.3(a)(3) (2017).  If a Veteran meets these qualifications, the improved pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C. § 1521 (2012); 38 C.F.R. § 3.23(b) (2017).

The Veteran has recently submitted an April 7, 2017, letter from the Social Security Administration (SSA).  That letter suggests that the Veteran is in receipt of SSA disability benefits.  As the Veteran has the requisite service and is receiving Social Security disability benefits, the remaining question is whether the Veteran meets the countable family income and net worth limitations.

The last financial information submitted by the Veteran consists of an Income-Net Worth and Employment Statement, VA form 21-527, date stamped as received by VA on November 2, 2011.  The Veteran indicated that his last job ended on April 21, 2011.  He marked that he had a net worth of 0 dollars, and his income was 0 dollars.  He stated that his expected income for the next 12 months was 0 dollars.  He further indicated that his medical, legal, and other unreimbursed expenses were "N/A," or not applicable.

As the Veteran is now in receipt of SSA disability benefits, the financial information he previously provided VA appears to be no longer accurate.  Therefore, remand is required to obtain an updated Income-Net Worth and Employment Statement, VA form 21-527, to determine if the Veteran meets the countable family income and net worth limitations.  Additionally, although the record is clear that the Veteran is currently in receipt of SSA disability benefits, the record is not clear when he began to receive those benefits.  On remand, information should be obtained from SSA concerning when the Veteran received his first SSA disability benefits check and any information they may have about his employment.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration complete copies of any disability decisions made concerning the Veteran and copies of the medical records that served as the basis for any decisions.  Obtain information regarding when the Veteran received his first SSA disability benefits check and any information they may have about his employment.  Make reasonable efforts to obtain the records, including at least one follow-up request if no response is received.  If the records are not available, a negative reply is required.

2.  Ask the Veteran to complete updated VA form 21-527, Income-Net Worth and Employment Statement, for each annual period since 2011.  He should be advised what constitutes countable annual income and of the various exclusions from income.  He should be provided the  opportunity to furnish information concerning his unreimbursed yearly medical expenses since 2011.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


